Citation Nr: 9934542	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-06 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1. Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for left ear 
fungus/otitis.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946.  

The San Juan, Puerto Rico, Department of Veterans (VA), 
Regional Office (RO) previously denied service connection for 
bilateral otitis media in an August 1952 determination 
letter.  The letter further informed the veteran of the 
evidence necessary to reopen his claim on a new and material 
basis.  He failed to respond, and the determination became 
final.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 rating decision of the San Juan 
VARO, which denied entitlement to service connection for left 
ear fungus/otitis, and hearing loss.  The veteran filed a 
timely notice of disagreement, and was issued a statement of 
the case in January 1997.  The RO received his substantive 
appeal in March 1997.  The veteran thereafter presented his 
contentions at a hearing held by the Hearing Officer (HO) at 
the local VARO in July 1997.  The HO confirmed and continued 
the denial of the benefits sought in a June 1998 supplemental 
statement of the case.

Regarding the veteran's left ear fungus/otitis claim, the 
Board observes that the RO has characterized the issue as 
that of entitlement to service connection and reviewed the 
present claim on a de novo basis.  In reaching this 
conclusion, the Board is cognizant of its obligations 
concerning reopening finally disallowed claims as set forth 
in Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996) (the Board 
does not have jurisdiction to consider a claim which it 
previously adjudicated unless new and material evidence is 
presented).  However, the veteran's present claim pertains 
service connection for disability of the entire, rather than 
just the medial, left ear.  As such, the Board finds that de 
novo review is required.



FINDINGS OF FACT

1.  Service personnel records indicate that, following 2 
months of basic training, the veteran's military occupational 
specialties were that of an Assistant Gunner for 8 months and 
a Rifleman for 12 months.

2.  The veteran's routine exposure to loud noises is conceded 
by virtue of his military occupational specialties during 
wartime service.

3.  A medical nexus between the veteran's period of active 
duty service and his current hearing loss and left ear 
fungus/otitis has not been demonstrated by competent medical 
evidence.

4.  The veteran has not submitted evidence sufficient as to 
justify a belief by a fair and impartial individual that his 
claims for service connection for hearing loss and left ear 
fungus/otitis are plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f), 3.307, 3.309 (1999).

2.  The claim of entitlement to service connection for left 
ear fungus/otitis is not well grounded.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(a) (West 1991); 38 C.F.R.
 §§ 3.303, 3.304(f) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Unfortunately, the record suggests that portions of the 
veteran's service medical records may have been destroyed by 
fire at the National Personnel Records Center (NPRC) in 1973.  
Nonetheless, the veteran's October 1943 induction and 
February 1946 separation examination reports have been 
associated with the record.  His induction examination report 
disclosed no ear, nose or throat abnormalities, with 
bilateral 15/15 results on hearing acuity evaluation.  
Similarly, the veteran's final discharge examination report 
disclosed no ear, nose or throat abnormalities, with 
bilateral 15/15 results on whispered voice testing.

VA hospital records developed in 1950 and 1951 show that the 
veteran was hospitalized for fever in February 1950.  During 
the hospital course, clinical diagnoses of acute bronchitis, 
essopharyngitis [sic] and infection of the external auditory 
meatus were established.  He was also hospitalized for an 
anaphylactic reaction to Penicillin in December 1950.  During 
this hospital course, his clinical diagnoses included chronic 
suppurative, low grade, otitis media.

In June 1952, the RO received a statement of Dr. L. C. 
Clavell, which indicated that the veteran suffered from 
otitis media and was treated by the doctor at the Damas 
Asylum.  Later that month, the RO received hospital summary 
from Santo Asilo de Damas Hospital, which shows that the 
veteran was admitted for pain, sero-purulent discharge from 
the left ear in June 1952.  The veteran stated that he had 
suffered of the left ear for many years, but the condition 
had become worse over the prior few days.  The discharge 
diagnosis was otitis media left, suppurative.

An August 1952 VA letter informed the veteran that his claim 
for compensation for otitis media had been denied, as the 
claim had not been established by the present evidence.  The 
letter further informed the veteran of the evidence necessary 
to reopen his claim for service connection.

In conjunction with a claim for pension, the veteran was 
afforded VA general medical examinations in November 1978 and 
October 1979.  On examination of the ears in 1978, it was 
noted that the veteran had patent external ear canal, with no 
ear drum perforations, discharge or hearing loss noted.  The 
1979 examination report also shows a normal evaluation of the 
veteran's ears with no hearing loss noted.

VA outpatient treatment records developed in 1983 and 1996 
reveal that the veteran complained of a hearing disturbance 
in 1983 and has been treated on occasion for bilateral, 
suppurative otitis media.

In February 1997, the RO received index cards from Dr. Pila 
Hospital, which reflect that the veteran was admitted for 
treatment of bilateral, chronic suppurative otitis media in 
February 1950.  An attached statement from a hospital 
representative, however, indicated that the corresponding 
medical records were unavailable.

In July 1997, the veteran testified at a personal hearing 
held by the Hearing Officer at the local VARO.  The veteran 
indicated that he began experiencing left ear infections 
during jungle training, while he was stationed in Panama.  He 
stated that he was seen at the sick call on several 
occasions.  He also indicated that he does not know if he 
provided complaints of this at the time of separation.  At 
the conclusion of the hearing, the veteran submitted a copy 
of an October 1990 medical certificate from Dr. Pedro J. 
Vendrell, which reveals that he was referred to the doctor to 
consider placing of hearing aids due to sensorineural hearing 
loss of the left ear.  Although he had noticed loss of 
hearing since 1946, the veteran stated that it was not 
officially confirmed until his visit to Dr. Vendrell.

In April 1998, the NPRC confirmed all of the veteran's 
available service medical records had been forwarded to VA in 
1947 and 1952.

Additional VA outpatient medical records developed in 1996 
and 1997 show treatment on occasion for chronic left 
suppurative otitis and left otitis externa.

Analysis

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the appellant has presented evidence of 
well grounded claims; that is, claims which are plausible.  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. 
denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998), .the 
Federal Circuit held that, under section 5107(a), the VA has 
a duty to assist only those claimants who have established 
well grounded (i.e., plausible) claims.

More recently, the Court issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  In that 
decision, the Court addressed and rejected the appellant's 
newly raised argument on appeal that, by virtue of various 
regulations, VA ADJUDICATION PROCEDURE MANUAL M21-1 provisions, 
and Compensation & Pension Service (C&P) policy concerning 
the development of claims, VA has taken upon itself a duty to 
assist in fully developing the facts pertinent to a claim 
even in the absence of a well grounded claim.  Because there 
is no duty to assist under 38 U.S.C. § 5107(a) absent the 
submission of a 
well-grounded claim, the Court held that the Secretary cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim until such a claim has first been 
established.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Where a veteran has served for 90 days or more during a 
period of war or following peacetime service on or after 
January 1, 1947, and sensorineural hearing loss (an organic 
disease of the central nervous system) becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, it shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000 or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of frequencies 500, 
1000, 2000, 3000 or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97- 7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Positive medical evidence of a nexus may be 
rebutted, in an appropriate case, by medical evidence that 
demonstrates the significance of a lack of continuity of 
symptomatology.  Rose v. West, 11 Vet. App. 169, 171-72 
(1998).  An alternative method, under 38 C.F.R. § 3.303(b) 
(1999), is that there may be a "chronic" disease which 
manifests and is identified as such in service and the same 
condition currently exists; or if a disease manifests itself 
during service but is not identified until later and there is 
a showing of post-service continuity of symptoms and medical 
evidence relates the symptoms to the current condition.  
Rose, supra (citing Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997)). 

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence of aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran ... Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).  The Court 
has clarified that the term 'service connection' is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 F. 
3d 389, 392 (1996) (citations omitted).  More recently, the 
Court in addressing section 1154(b) explained that the 
provision of this section "does not provide a substitute for 
medical nexus evidence, but rather serve only to reduce the 
evidentiary burden for combat veterans with respect to the 
second Caluza requirement, the submission of evidence of 
incurrence or aggravation of an injury or disease in 
service."  Kessel v. West, No. 98-772 (U.S. Vet. App. Sep. 
20, 1999) (en banc) (citations omitted) (overruling Arms v. 
West, 12 Vet. App. 188 (1999), to the extent that the 
decision might be read as establishing by holding or implying 
in dicta that once a combat veteran has established 'service 
connection' under 1154(b),his claim may only be denied if the 
evidence to the contrary rises to the level of "clear and 
convincing" evidence).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1997); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After a contemporaneous review of the evidence of 
record, the Board finds that well grounded claims for service 
connection for hearing loss and left ear fungus/otitis have 
not been presented.

While it is not doubted that the veteran was routinely 
exposed to loud noises on account of his military 
occupational specialties, Assistant Gunner and Rifleman, 
during his wartime service, the Board observes that his 
October 1943 induction and February 1946 separation 
examination reports both show bilateral hearing acuity of 
15/15.  Although the veteran has testified that he began to 
notice hearing loss soon after service, the evidence of 
record does not contain a clear finding of hearing loss until 
1990, some 45 years after discharge from military service.  
Moreover, a nexus between his current hearing loss and 
service has not been demonstrated by competent medical 
evidence.  See Kessel, supra.

Similarly, the Board observes that there is no objective 
evidence of the incurrence of left ear fungus/otitis during 
the veteran's wartime service.  Indeed, his induction and 
separation examination reports indicate that he manifested no 
ear, nose or throat abnormalities.  There is also no 
competent evidence of a medical nexus between this disability 
and his period of active duty service.  See Caluza and Epps, 
supra.  Moreover, the Board again notes that this wartime 
veteran's present statements and testimony do not satisfy the 
medical nexus requirement in service connection cases.  See 
Kessel, supra.  Indeed, lay parties are not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical education and training.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Grottveit v. Brown, 5 Vet. App 91 (1993).

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of well grounded claims for service connection for hearing 
loss and left ear fungus/otitis, as imposed by 38 U.S.C.A. § 
5107(a) (West 1991).  The claim, therefore, must be denied.  
Since the veteran has failed to present well grounded claims 
for service connection for hearing loss and left ear 
fungus/otitis, VA has no duty to assist him in the 
development of facts pertaining to the claims.

Where claims are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claims, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with each VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The claims for service connection for hearing loss and left 
ear fungus/otitis are denied as not well grounded.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

